Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on September 23, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (US Patent Application Publication no. 2016/0167984).
With regard to claim 1, Gao teaches an electrochemical cell, comprising: an anode including a first carbon xerogel electrode (paragraphs 18, 34; “CX” means carbon xerogel in Gao’s disclosure) and a first current collector (figures 24A-25B show a current collector in direct contact with the electrodes); a cathode including a second carbon xerogel electrode (paragraphs 18, 32) and a second current collector (figures 24A-25B show a current collector in direct contact with each electrode); a separator made from an insulating material (membranes separate the electrodes; paragraph 122; 
 	With regard to claim 2, Gao further teaches a first endplate including a solution inlet and a second endplate including a solution outlet (paragraph 59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gao, as applied to claim 2 above, and further in view of Dai et al. (US Patent no. 8,828,533)
 	With regard to claim 3, Gao teaches all of the features discussed above but fails to disclose wherein said first current collector and said second current collector are made of titanium.
.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Dai as applied to claim 3 above, and further in view of Coker et al. (US Patent no. 4,455,210).
 	With regard to claims 4-5, Gao in view of Dai teaches all of the features discussed above but fails to disclose wherein said anode is adjacent said first endplate, said cathode is adjacent said second endplate and said separator is porous.
	Coker teaches a membrane electrode assembly installed in a cell having an anode endplate (anode adjacent to a first endplate) with inlet and outlet conduits; and a cathode endplate with inlet and outlet conduits, the endplates being separated by a porous membrane in order to form anode and cathode chambers (col. 8, lines 51-60). This configuration improves the current efficiency of the cell (col. 8, line 65 to col. 9, line 53). It would have been obvious to one having ordinary skill in the art at the time of filing to arrange endplates with inlet and outlet conduits adjacent to each electrode in the device of the modified Gao, as taught by Coker, in order to improve the current efficiency of the cell. 
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication no. 2014/0208753) in view of Widger et al. (US Patent Application Publication no. 2018/0079660).
 	With regard to claim 7, Liu teaches an apparatus for capturing CO2 from flue gas (paragraph 5), comprising: an absorber (210; figure 1) including a flue gas inlet (260), a flue gas outlet (270), a CO2-lean amine absorbent inlet (330) and a CO2-rich amine absorbent outlet (280); a stripper (220; figure 1) including a CO2-rich amine absorbent inlet (270; paragraph 24), a CO2-lean amine absorbent outlet (320; paragraph 26) and a captured CO2 outlet (340; paragraph 27); a heat exchanger (300) adapted to receive (a) CO2-lean amine absorbent from said stripper (220 – as shown in figure 1, an outlet of the stripper 220 is directly connected to the heat exchanger 300) being delivered to said CO2-lean absorbent inlet (330) and (b) CO2-rich amine absorbent from said absorber (210) being delivered to said CO2-rich amine absorbent inlet (an outlet 270 of the absorber 210 is directly connected to heat exchanger 300); an amine absorbent circulating through said absorber (210), said stripper (220) and said heat exchanger 
 	Liu fails to teach an electrochemical cell connected to said water washing unit and adapted to adsorb and decompose nitrosamine compounds present in liquid separated by said water washing unit.
 	Widger discloses a process and device for removal of nitrosamines from water-wash (paragraph 34). Widger recognizes that electrochemical cells are well known in the art to be effective for this purpose (paragraph 6). It would have been obvious to one having ordinary skill in the art at the time of filing to connect an electrochemical cell to the washing unit of Liu because as taught by Widger, it is well known in the art to remove nitrosamines from aqueous solutions and one would have a reasonable expectation of success in doing so.
	
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Widger as applied to claim 7 above, and further in view of Gao et al (US Patent Application Publication no. 2016/0167984).
 	With regard to claim 8, the modified Liu teaches all of the features discussed above but fails to disclose wherein said electrochemical cell includes: an anode including a first carbon xerogel electrode and a first current collector; a cathode including a second carbon xerogel electrode and a second current collector; a separator made from an insulating material; and a current source applying an electrical current to said anode and said cathode.

 	With regard to claim 9, Gao further teaches a first endplate including a solution inlet and a second endplate including a solution outlet (paragraph 59).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Widger and Gao, as applied to claim 9 above, and further in view of Dai et al. (US Patent no. 8,828,533)
 	With regard to claim 10, the modified Gao teaches all of the features discussed above but fails to disclose wherein said first current collector and said second current collector are made of titanium.
.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Widger, Gao and Dai as applied to claim 10 above, and further in view of Coker et al. (US Patent no. 4,455,210).
 	With regard to claims 11-12, Gao in view of Dai teaches all of the features discussed above but fails to disclose wherein said anode is adjacent said first endplate, said cathode is adjacent said second endplate and said separator is porous.
	Coker teaches a membrane electrode assembly installed in a cell having an anode endplate (anode adjacent to a first endplate) with inlet and outlet conduits; and a cathode endplate with inlet and outlet conduits, the endplates being separated by a porous membrane in order to form anode and cathode chambers (col. 8, lines 51-60). This configuration improves the current efficiency of the cell (col. 8, line 65 to col. 9, line 53). It would have been obvious to one having ordinary skill in the art at the time of filing to arrange endplates with inlet and outlet conduits adjacent to each electrode in the device of the modified Gao, as taught by Coker, in order to improve the current efficiency of the cell. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Widger, and Gao as applied to claim 8 above, and further in view of Coker et al. (US Patent no. 4,455,210).
 	With regard to claim 13, the modified Liu teaches all of the features discussed above but fails to disclose wherein the device includes a first endplate having a first solution inlet and a first solution outlet and a second endplate having a second solution inlet and a second solution outlet wherein said first endplate is adjacent said anode, said second endplate is adjacent said cathode and said separator is nonporous. 
 	Coker teaches a membrane electrode assembly installed in a cell having an anode endplate (anode adjacent to a first endplate) with inlet and outlet conduits; and a cathode endplate with inlet and outlet conduits, the endplates being separated by a membrane (the separator can be impervious to gas and liquids, non-porous; col. 7, lines 47-54) in order to form anode and cathode chambers (col. 8, lines 51-60). This configuration improves the current efficiency of the cell (col. 8, line 65 to col. 9, line 53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794